Case 2:18-cv-03439-NGG-RLM Document 54 Filed 06/06/19 Page 1 of 4 PageID #: 615



               UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NEW YORK
                  CENTRAL ISLIP DIVISION


     Scott Pellegrino, et al.,              Case No. 2:18-cv-03439-JMA-GRB

                           Plaintiffs,

     v.                                     Plaintiffs’ Response to the School
                                            District’s Motion to Dismiss
     New York State United Teachers, et
     al.,

                           Defendants.




     Paul Niehaus                         Jonathan F. Mitchell*
     Kirsch & Niehaus                     Mitchell Law PLLC
     150 East 58th Street                 106 East Sixth Street
     22nd Floor                           Suite 900
     New York, New York 10155             Austin, Texas 78701
     (212) 631-0223                       (512) 686-3940
     paul.niehaus@kirschniehaus.com       jonathan@mitchell.law

                                          * admitted pro hac vice

                                          Counsel for Plaintiffs and
                                          the Proposed Classes
Case 2:18-cv-03439-NGG-RLM Document 54 Filed 06/06/19 Page 2 of 4 PageID #: 616



        The plaintiffs agree that the claims against the school district should be dismissed.
    Although the plaintiffs had standing to seek prospective relief against the school
    district’s enforcement of agency shops at the time the complaint was filed, the courts
    have uniformly held that claims of that sort became moot after Janus. See Union Defs.’
    Mot. to Dismiss at 10 (collecting authorities). The plaintiffs no longer wish to pursue
    injunctive relief against the enforcement of agency shops given the holdings of these
    cases. We therefore consent to the dismissal of the claims made in ¶¶ 45(c), (d), (e),
    (f), (j), (k), (l), and (m) for lack of subject-matter jurisdiction.
        The plaintiffs also acknowledge that their constitutional challenge to N.Y. Civ.
    Serv. L. § 208(1)(b)(i) became moot upon Mr. Pellegrino’s resignation from union
    membership, and that they lack standing to challenge N.Y. Civ. Serv. L. § 208(4)(a)
    because the union already has Mr. Pellegrino and Ms. VanOstrand’s home addresses.
    These claims against the school district should likewise be dismissed for lack of sub-
    ject-matter jurisdiction.
        The only remaining disputes in this case involve the plaintiffs’ efforts to recover
    the compelled subsidies that they were forced to pay to the NYSUT and its affiliates

    in violation of their constitutional rights. That dispute is solely between the between
    the plaintiffs and the union defendants, as the plaintiffs are not seeking any monetary

    relief from the school district.
        Finally, the school district is mistaken to contend that the case should be dis-
    missed for a failure to join necessary parties. The school district claims that the plain-
    tiffs should have included Ms. VanOstrand’s employer and local union as defendants
    in this litigation. But the plaintiffs sued the United Teachers of Northport “as repre-
    sentative of the class of all chapters and affiliates of New York State United Teachers.”
    See Complaint at ¶ 7 (“Defendant United Teachers of Northport is a local union
    chapter affiliated with the NYSUT. It is sued as representative of the class of all chap-
    ters and affiliates of the NYSUT.”). They also sued the Northport-East Northport


    response to school district’s motion to dismiss                                Page 1 of 3
Case 2:18-cv-03439-NGG-RLM Document 54 Filed 06/06/19 Page 3 of 4 PageID #: 617



    Union Free School District as “representative of the class of all school districts in the
    state of New York.”). See Complaint at ¶ 8 (“Northport-East Northport Union Free
    School District is a school district in Suffolk County, New York. . . . It is sued as
    representative of the class of all school districts in the state of New York.”). Ms.
    VanOstrand’s local union is affiliated with NYSUT, so it falls within the class defini-
    tion. Of course, the defendant class has not yet been certified, but the federal joinder
    rules make clear that they are “subject to Rule 23” and that class actions present an
    “exception” to the ordinary rules of joinder. See Fed. R. Civ. P. 19(d).

                                      CONCLUSION
        The school district’s motion to dismiss should be granted, and the claims against
    the school district should be dismissed for lack of subject-matter jurisdiction.

                                                  Respectfully submitted.

                                                   /s/ Jonathan F. Mitchell
     Paul Niehaus                                 Jonathan F. Mitchell*
     Kirsch & Niehaus                             Mitchell Law PLLC
     150 East 58th Street                         106 East Sixth Street
     22nd Floor                                   Suite 900
     New York, New York 10155                     Austin, Texas 78701
     (212) 631-0223                               (512) 686-3940
     paul.niehaus@kirschniehaus.com               jonathan@mitchell.law

                                                  * admitted pro hac vice

                                                  Counsel for Plaintiffs and
     Dated: April 23, 2019                        the Proposed Classes




    response to school district’s motion to dismiss                               Page 2 of 3
Case 2:18-cv-03439-NGG-RLM Document 54 Filed 06/06/19 Page 4 of 4 PageID #: 618



                           CERTIFICATE OF SERVICE
        I certify that on April 23, 2019, I served this document by e-mail upon:

     Charles G. Moerdler                       Robert E. Morelli
     Alan M. Klinger                           Assistant Attorney General
     Dina Kolker                               300 Motor Parkway, Suite 230
     Stroock & Stroock & Lavan LLP             Hauppauge, New York 11788
     180 Maiden Lane                           robert.morelli@ag.ny.gov
     New York, New York 10038
     (212) 806-5400                            Counsel for State Defendants
     cmoerdler@stroock.com
     aklinger@stroock.com                      John H. Gross
     dkolker@stroock.com                       Ingerman Smith, L.L.P.
                                               150 Motor Parkway, Suite 400
     Robert T. Reilly                          Hauppauge, New York 11788
     Michael J. Del Piano                      (631) 261-8834
     Edward J. Greene Jr.                      jgross@ingermansmith.com
     Andrea A. Wanner
     52 Broadway, 9th Floor                    Counsel for School District Defendants
     New York, New York 10004
     (212) 228-3382
     mdelpian@nysutmail.org
     egreene@nysutmail.org
     awanner@nysutmail.org

     Counsel for Union Defendants




                                               /s/ Jonathan F. Mitchell
                                              Jonathan F. Mitchell*
                                              Counsel for Plaintiffs and
                                              the Proposed Classes




    response to school district’s motion to dismiss                            Page 3 of 3
